



a1012offerstephenmmoo_image1.jpg [a1012offerstephenmmoo_image1.jpg]


Exhibit 10.12


April 2, 2019


Stephen M. Moore
14734 Bramblewood Drive
Houston, Texas 77079




Dear Stephen:


Please accept this letter as a personal invitation to join our team and an
official offer of at-will employment as Senior Vice President and General
Counsel of Equitrans Midstream Corporation (“Equitrans Midstream” or the
“Company”) in our Canonsburg, Pennsylvania office, reporting to Tom Karam,
President & Chief Executive Officer. Your election as Senior Vice President and
General Counsel of Equitrans Midstream Corporation will take place following
your acceptance of this offer and satisfaction of the conditions set forth
below.


Please carefully review the following sections of this letter, as they delineate
the conditions of our offer. This offer is contingent upon action by the Board
of Directors of Equitrans Midstream approving your election to the position
identified above and the terms of this letter, as well as the successful
completion of a mandatory drug screen, background check, and our Director and
Officer Questionnaire, and execution and delivery of the Confidentiality,
Non-Solicitation and Non-Competition Agreement referenced below. If you have
questions about these pre-employment evaluations, please contact Erin Morse at
412-395-3266.
 
Base Salary
Your beginning base salary will be $14,423.08 paid bi-weekly. This is equivalent
to approximately $375,000.00 annually. Future adjustments in base salary, if
any, will be made by the Management Development and Compensation Committee of
the Board of Directors (the “Compensation Committee”) in conjunction with its
annual performance review process.


Short-Term (or Annual) Incentive Compensation
In addition to your base salary, Equitrans Midstream offers incentive
compensation under a Short-term Incentive Plan (“STIP”). If you choose to
participate in the STIP, your 2019 target will be 80% of your base salary; this
is equivalent to $300,000.00.


To be eligible for the STIP, please execute the enclosed Alternative Dispute
Resolution Program Agreement ("ADR Program Agreement").  Under ETRN's ADR
Program, you and ETRN agree to submit Employment Disputes (as defined in the ADR
Program) to final and binding arbitration.


Long-Term Incentive Plan (Performance)
Upon execution of the enclosed Confidentiality, Non-Solicitation and
Non-Competition Agreement, we will recommend that the Compensation Committee
grant you awards valued at approximately $725,000.00 in 2019, as a participant
in the Equitrans Midstream Corporation 2018 Long-Term Incentive Plan.




Equitrans Midstream Corporation | 2200 Energy Drive | Canonsburg, PA 15317
www.equitransmidstream.com



--------------------------------------------------------------------------------





Confidentiality, Non-Solicitation and Non-Competition Agreement
This offer is conditioned upon you executing the enclosed Confidentiality,
Non-Solicitation and Non-Competition Agreement (“Non-Compete Agreement”).


Work Schedule Options
In order to provide employees with a way to maintain work/life balance,
Equitrans Midstream has two work schedule options – a 9/80 work schedule and a
traditional 8-hour day/5 days per week option. Under the 9/80 work schedule,
during the standard 80-hour pay period employees work eight 9-hour days (Monday
through Thursday) and one 8-hour day (Friday), with a tenth day off (alternate
Friday).


Initially, you will work the traditional work schedule until you make a
selection and discuss it with your supervisor. Detailed information on these
work schedule options, holidays and vacation will be covered in orientation. You
will have 31 days to make your schedule selection.


Employee Benefits
You will have the opportunity to participate in such group medical, dental, life
and disability insurance plans, retirement and savings plans and other fringe
benefit programs as are available generally to employees of the Company, and as
may be amended from time-to-time.


Perquisites


•
Enhanced Life Insurance

As an Equitrans Midstream employee, the Company provides you with life insurance
benefits equal to your annual base salary at no cost to you. Participants in the
Equitrans Midstream Perquisites Program receive life insurance benefits equal to
two times their annual base salary at no cost. No physical examination or
completion of additional enrollment forms are required by you.


•
Financial Planning Stipend

You will receive an annual stipend in the amount of $10,000, for financial
planning services.


•
Enhanced Long-Term Disability Insurance

As an Equitrans Midstream employee, the Company provides you with disability
benefits when you are unable to perform your current job for two years and then
when you are unable to perform any job after that. In other words, if the
insurance carrier can find gainful employment for you to offset the disability
payment after two years, you would be required to accept the job or forfeit all
or some of your benefit. Participants in the Equitrans Midstream Perquisites
Program are given an exception to the two-year rule such that if you are unable
to perform the job you held prior to becoming disabled, then you will not be
required to accept another job.


•
Executive Physical Examination

You are eligible to receive an annual physical examination through the
University of Pittsburgh Medical Center. The Company will pay the provider
directly for your physical, up to $8,000.00.


If you have questions about the Equitrans Midstream Perquisites Program, contact
Shelly Zerjav, Director of Total Rewards, at 412.553.5867 or through email at
SZerjav@equitransmidstream.com.


Vacation and Holidays
Your annual vacation entitlement will be 200 hours, which will be prorated for
the first year based upon full months worked. Additionally, Equitrans Midstream
presently observes certain paid holidays.






--------------------------------------------------------------------------------





Relocation Benefits
You will be eligible to receive the following Tier IV moving and relocation
benefits, provided that you sign the enclosed Relocation Expense Reimbursement
Agreement:


•
Miscellaneous Allowance in the amount of $10,000. The Miscellaneous Allowance is
not grossed up for tax purposes.



•
Please see the attached Relocation Program Summary – Tier IV for additional
details on this benefit.



Director and Officer Questionnaire
You will receive a copy of our Director and Officer Questionnaire and a Section
16 Limited Power of Attorney under a separate cover. Please complete the
questionnaire and power of attorney and return the same to me as soon as
possible, as certain of the information is required to be filed with the United
States Securities and Exchange Commission. Please also provide me with your
EDGAR codes (or confirm you have none) so we can prepare for your initial Form 3
and Form 4 filings.


Contingency Matters
This offer and your continued employment with Equitrans Midstream are contingent
upon the following:


•
Action by the Board of Directors of Equitrans Midstream Corporation to approve
your election to the position identified above and the terms of this letter;



•
In accordance with the Federal Immigration Reform and Control Act of 1986, you
are required to provide Equitrans Midstream with verification of your identity
and eligibility to work in the United States; and



•
Submitting to and successfully completing all pre-employment assessments
including a drug screen, background check and our Director and Officer
Questionnaire, and execution and delivery of the Non-Compete Agreement.



We anticipate your tentative starting date to be April 15, 2019.
Please understand that employment with Equitrans Midstream is at-will, which
means that either you or the Company can terminate the employment relationship
at any time, with or without cause. This employment-at-will relationship cannot
be changed except by a written agreement signed by an authorized officer of the
Company.


If you have any questions regarding this offer, please contact me at
724-338-7400. Should you accept, you must also complete and return the attached
Non-Compete Agreement to me via email in the form of a .pdf at
ANaqi@equitransmidstream.com.


With your acceptance, you confirm that you are not currently bound by or subject
to any confidentiality or non-competition agreement with a previous employer
that you have not previously disclosed to us and, if in writing, provided a copy
to us.


Equitrans Midstream's onboarding process is administered through an online
application called Taleo Onboard. Once we receive your signed offer letter, you
will receive an e-mail from Taleo Onboard with details to set up your username
and password. Please log-on to Taleo Onboard immediately to complete your
profile, post offer employment questionnaire, and background check release
forms. Until these forms




--------------------------------------------------------------------------------





have been completed, we cannot initiate your mandatory pre-employment
assessments. If you experience any problems using Taleo Onboard, please contact
Erin Morse at 412-395-3266.


This offer expires three days from the date of this letter. If you have any
additional questions, please feel free to contact me directly.


Sincerely,


/s/ Anne M. Naqi


Anne M. Naqi
Vice President & Chief Human Resources Officer














--------------------------------------------------------------------------------









Confidentiality
This letter is confidential, and its contents are intended solely for review by
you and your counsel. You should not disclose, and you will advise your counsel
not to disclose, this letter’s contents of the fact of its existence to any
third party without prior written consent. You understand that action by the
board of Equitrans Midstream to elect you as an officer may require a public
announcement by the Company. Except as may be required by law or stock exchange
rule, the disclosure of this offer and your acceptance, if any, to any third
party other than your counsel and our representative subject to an appropriate
confidentiality obligation, will be mutually agreed upon and coordinated.


Please return one copy of this letter with your signature indicating your
acceptance or rejection of this offer, and the terms and conditions contained
herein, to me. If you have any questions, please contact me directly.


Sincerely,




Anne M. Naqi
Vice President & Chief Human Resources Officer




I Accept / Reject (circle) the Company’s offer of employment and the terms and
conditions set forth herein:




/s/ Stephen M. Moore                                    4/2/2019

--------------------------------------------------------------------------------

Stephen M. Moore                                    Date










